Citation Nr: 1826488	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-35 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for lumbar spine degenerative disc disease.

3.  Entitlement to service connection for a sleep disorder, including obstructive sleep apnea, as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to March 2008, and with the U.S. Army Reserves from September 2008 until September 2011.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from September 2011 and September 2013 rating decisions of the Department of Veterans Affairs Regional Office (RO) in San Diego, California, denying the claims currently on appeal.

Regarding entitlement for service connection for tinnitus and lumbar spine degenerative disc disease, the Veteran filed a Notice of Disagreement (NOD) in June 2012 and a statement of case (SOC) was issued in September 2014.  The Veteran filed a substantive appeal (VA Form 9) for these claims in October 2014.

Regarding entitlement for service connection for a sleep disorder, including obstructive sleep apnea, the Veteran filed a Notice of Disagreement (NOD) in November 2013 and a SOC was issued in September 2014.  The Veteran filed a substantive appeal (VA Form 9) for this claim in October 2014.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in February 2018.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

The issues of entitlement to service connection for tinnitus and lumbar spine degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have an independent diagnosis of a sleep disorder, apart from the chronic sleep impairment that is a symptom of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder, including obstructive sleep apnea, as due to an undiagnosed illness are not met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection - Sleep Disorder

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Veteran seeks entitlement to service connection for a sleep disorder.

Service treatment records are silent as to complaints, treatment, or diagnoses of any sleep disorder, to include insomnia.

The Veteran first sought service connection for a sleep disturbance in November 2011.  VA treatment records from May 2012 and June 2012 indicate that the Veteran experienced insomnia as a symptom of his depression.  Per VA psychiatry notes, the Veteran continued to report sleeping difficulties.  He was prescribed medication for his insomnia and reported he slept much better on the medication.  

In regards to a sleep disorder in general, it is undisputed from the evidence of record that the Veteran suffers from sleep disturbances.  The record contains his lay statement of difficulty maintaining sleep, sleep disturbances, and nightmares going back many years.  See Transcript of February 2018 Board Hearing at 14.  The Veteran is competent to report such symptoms and the Board finds these reports to be credible.  See Layno, supra.  The Veteran stated at the February 2018 Board Hearing that his posttraumatic stress disorder (PTSD) affects his ability to sleep.  Private treatment records show the symptoms of sleep impairment and insomnia as part of the Veteran's service-connected PTSD.  The Board does not dispute this fact nor does it disregard the numerous and sincere reports of sleep difficulty by the Veteran.

The Board notes that the April 2017 rating decision granting the Veteran service connection for PTSD clearly acknowledged the Veteran's chronic sleep impairment.  The RO assigned a 30 percent evaluation, in part, based on the Veteran's reports of chronic impaired sleep.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2017).

In short, the Veteran does not have an independent diagnosis of a sleep disorder, apart from the chronic sleep impairment that is a symptom of his service-connected PTSD.  Accordingly, the claim is denied.


ORDER

Entitlement to service connection for a sleep disorder, including obstructive sleep apnea, as due to an undiagnosed illness is denied. 


REMAND

Although the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.



Verification of Duty Status at time of Alleged Injury

The Veteran asserts he hurt his back during an infantry drill while he was in the Reserves.  At the Board hearing, the Veteran additionally indicated that he hurt his back during active duty. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Regarding the Veteran's Reserve service, "active" military service includes active duty, any period of active duty for training (ACDUTRA) during which the Veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the Veteran was disabled or died from an injury incurred or aggravated in the line of duty.  See 38 C.F.R. 
§ 3.6(a)-(b).  

The Veteran submitted a Statement of Medical Examination and Duty Status dated August 23, 2010 completed by the attending physician which noted that the Veteran injured his back on August 21, 2010, but the portion to be completed by his unit commander was not done.  Thus, his duty status at the time of the injury is not known.  Accordingly, the RO should undertake efforts to verify the Veteran's duty status at the time of the injury.

Lumbar spine degenerative disc disease

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a January 2011 VA spine examination in which the examiner offers no opinion regarding whether the Veteran's current diagnosed disability is related to service.  Therefore, the Board finds that a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Tinnitus

The Board notes that the RO previously scheduled the Veteran for a VA audiology examination in light of the possibility of noise exposure in the service.  Although the examination was cancelled due to his failure to report, the Veteran indicated that he missed the VA examination due to appearing at the wrong building and he would be able to attend a VA examination if rescheduled.  On remand, the Veteran should be scheduled for a new VA examination.  

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of VA treatment records pertaining to any relevant treatment the Veteran has received since December 2015, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2. Undertake appropriate efforts to verify whether the Veteran served on any periods of ACDUTRA or INACDUTRA during August 2010.   

3. After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA joints examination to address entitlement to service connection for lumbar spine degenerative disc disease.  The entire file must be made available to the examiner designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a. Please identify (by diagnosis) each low back disability found.

b. For each diagnosed low back disability, provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the low back disability is related to any incident of the Veteran's period of active duty from January 2004 to March 2008, or any period of 
active duty for training or inactive duty training in August 2010. 

The examiner is requested to provide a clear rationale and explain in detail the underlying reasoning for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. Schedule the Veteran for a VA audiology examination regarding the nature and etiology of the Veteran's tinnitus.  The claims file [i.e. all relevant electronic records contained in Virtual VA and VBMS] must be provided to and reviewed by the examiner.

In providing the opinion, the examiner is asked to do the following:

a. The examiner must diagnose any current tinnitus.

b. Is it at least as likely as not (i.e., a 50 percent or greater probability) that any such tinnitus is related to the Veteran's in-service military noise exposure?

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


